Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications:  Original application, filed 2 June 2021, IDS, filed 2 June 2021, and IDS, filed 16 November 2021.

2. 	Claims 1-20 are pending.  Claims 1, 11, and 20 are independent claims.



Information Disclosure Statement

3.	The information disclosure statements (IDS) submitted on 2 June 2021 and 16 November 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 5-9, 11, 15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amer (U.S. Publication 2019/0304156 A1).
As per independent claim 1, Amer discloses a display apparatus for generating multimedia content (See Amer, Figures 1A and 7A-C), the display apparatus comprising:
a display; a memory storing one or more instructions; and a processor configured to execute the one or more instructions stored in the memory (See Amer, paragraph 0124 and Figure 3), wherein the processor is configured to:
obtain plot information of the multimedia content (See Amer, paragraphs 0051-0052, describing an RNN generator that takes as input from multimedia a concatenation of frames and an animation plot for a current frame and generates the next frame by adding a difference to the previous frame);
generate sequence information based on one or more sequences of the multimedia content corresponding to the plot information by using a first artificial intelligence (Al) model (See Amer, paragraphs 0007-0008, 0041, and 0015, describing training a machine learning model to generate predefined data structures corresponding to the scenes or story plot from the multimedia input in order to create animation or sequences of scenes based on determined attributes of the data structure);
generate scene information based on the sequence information by using a second Al model (See Amer, paragraphs 0008 and 0015, describing generating, by applying the trained machine learning model to data about a new scene, a predicted set of data describing the new scene, wherein the data about the new scene includes new textual information about the new scene and new visual information about the new scene, and wherein generating the predicted set of data includes parsing the new textual information about the new scene and processing the new visual information about the new scene);
generate the multimedia content based on the scene information (See Amer, paragraphs 0008, 0019 and 0032, describing generating an event frame to produce an animation of motion); and
control the display to output the multimedia content (See Amer, paragraph 0034, describing converting the data structure into animation and sending the output to the user interface device).
As per dependent claim 5, Amer discloses the limitations of claim 1 as described above.  Amer also discloses wherein the first Al model is trained to output the sequence information based on the plot information (See Amer, Figure 1D and paragraph 0086).
As per dependent claim 6, Amer discloses the limitations of claim 1 as described above.  Amer also discloses wherein the second Al model is trained to output the scene information based on receiving character information of the multimedia content and the sequence information of the multimedia content (See Amer, paragraph 0086).
As per dependent claim 7, Amer discloses the limitations of claim 1 as described above.  Amer also discloses wherein the scene information comprises at least one of background information of a scene, information about a behavior of a character appearing in the scene, and conversation contents of the character (See Amer, paragraph 0070, describing information about a behavior of a character).
As per dependent claim 8, Amer discloses the limitations of claim 7 as described above.  Amer also discloses wherein the processor is further configured to:  select a character from a character database (DB), based on the character information of the multimedia content; and generate the multimedia content based on the selected character and the scene information (See Amer, paragraph 0081).
As per dependent claim 9, Amer discloses the limitations of claim 1 as described above.  Amer also discloses further comprising an audio output interface, wherein the processor is further configured to: obtain emotion information about the scene, based on the scene information, and generate a background audio of the scene, based on genre information of the multimedia content and the emotion information; and control the audio output interface to output the background audio (See Amer, paragraphs 0072, 0117-0119, 0129, and 0138-0139).
As per independent claim 11, Amer discloses an operation method of a display apparatus for generating multimedia content… (See Amer, Abstract).
Independent claim 11 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 15, Amer discloses the limitations of claim 11 as described above.  Claim 15 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.
As per dependent claim 16, Amer discloses the limitations of claim 11 as described above.  Claim 16 additionally incorporates substantially similar subject matter as that of claim 6 above, and is additionally rejected along the same rationale as used in the rejection of claim 6.
As per dependent claim 17, Amer discloses the limitations of claim 11 as described above.  Claim 17 additionally incorporates substantially similar subject matter as that of claim 7 above, and is additionally rejected along the same rationale as used in the rejection of claim 7.
As per dependent claim 18, Amer discloses the limitations of claim 17 as described above.  Claim 18 additionally incorporates substantially similar subject matter as that of claim 8 above, and is additionally rejected along the same rationale as used in the rejection of claim 8.
As per independent claim 20, Amer discloses a non-transitory computer-readable recording medium having recorded thereon a computer program… (See Amer, paragraphs 0016 and 0124). 
Independent claim 20 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amer (U.S. Publication 2019/0304156 A1), as applied to claims 1 and 11 above, and further in view of Ray (U.S. Publication 2019/0213254 A1).
As per dependent claim 2, Amer teaches the limitations of claim 1 as described above.  Amer also teaches wherein the processor is further configured to obtain …emotion information of the multimedia content, and generate the plot information of the multimedia content based on the … emotion information of the multimedia content by using a third Al model (See Amer, paragraphs 0086, 0102, and 0127, describing obtaining training information that includes emotional responses to determine attribute data used in generating a plot for animation).  Amer does not teach expressly wherein the processor is further configured to obtain genre information … of the multimedia content, and generate the plot information of the multimedia content based on the genre information …,  however, Ray teaches this limitation (See Ray, paragraph 0088, describing normalizing input data based on the type of story or genre represented in the input data).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the genre information of Ray with the attribute data of Amer.  The motivation for doing so would have been to correctly interpret if an event or scene is intended or meant to be surprising within the context of the plot, as taught by Ray (See Ray, paragraph 0088).  Therefore, it would have been obvious to combine Ray with Amer for the benefit of correctly interpreting if an event or scene is intended or meant to be surprising within the context of the plot to obtain the invention as specified in claim 2.
As per dependent claim 12, Amer teaches the limitations of claim 11 as described above.  Claim 12 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.


6.	Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amer (U.S. Publication 2019/0304156 A1) and Ray (U.S. Publication 2019/0213254 A1), as applied to claims 2 and 12 above, and further in view of Attorre (U.S. Publication 2019/0035431 A1).
As per dependent claim 3, Amer and Ray teach the limitations of claim 2 as described above.  Amer and Ray do not teach expressly wherein the emotion information of the multimedia content comprises valence information represented with respect to a reproduction time of the multimedia content and arousal information represented with respect to the reproduction time of the multimedia content, however, Attorre teaches this limitation (See Attorre, paragraph 0026, describing classifying or scoring elements of frames or segments thereof according to their emotional classifications, such as levels of valence or arousal and searching for successive pairs or sequences of elements or frames that have different classifications which indicated there has been a transition in the story).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the valence or arousal levels of Attorre with the emotion information of Amer and Ray.  The motivation for doing so would have been to accurately determine a transition in the plot of the multimedia content, as taught by Attorre (See Attorre, paragraph 0026).  Therefore, it would have been obvious to combine Attorre with Amer and Ray for the benefit of accurately determining a transition in the plot of the multimedia content to obtain the invention as specified in claim 3.
As per dependent claim 13, Amer and Ray teach the limitations of claim 12 as described above.  Claim 13 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.



7.	Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amer (U.S. Publication 2019/0304156 A1) and Ray (U.S. Publication 2019/0213254 A1), as applied to claims 2 and 12 above, and further in view of Bathiche (U.S. Patent 7,890,534 B2).
As per dependent claim 4, Amer and Ray teach the limitations of claim 2 as described above.  Amer and Ray do not teach expressly wherein the processor is further configured to randomly obtain story information of the multimedia content from a story database (DB), and wherein the third Al model is trained to output the plot information based on the story information, the genre information and the emotion information, however, Bathiche teaches this limitation (See Bathiche, Figure 2, Column 4, lines 63-67, and Column 5, lines 1-10, describing dynamically altering the environment of a story by obtaining different elements such as background color of a scene to match a given weather pattern in accordance with the plot).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the dynamic or random story information of Bathiche with the genre and emotion information of Amer and Ray.  The motivation for doing so would have been to adapt a story over time to differing content or context, as taught by Bathiche (See Bathiche, Column 4, lines 53-55).  Therefore, it would have been obvious to combine Bathiche with Amer and Ray for the benefit of adapting a story over time to differing content or context to obtain the invention as specified in claim 4.
As per dependent claim 14, Amer and Ray teach the limitations of claim 12 as described above.  Claim 14 additionally incorporates substantially similar subject matter as that of claim 4 above, and is additionally rejected along the same rationale as used in the rejection of claim 4.



8.	Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amer (U.S. Publication 2019/0304156 A1), as applied to claims 9 and 11 above, and further in view of Na (U.S. Publication 2016/0352887 A1).
As per dependent claim 10, Amer teaches the limitations of claim 9 as described above.  Amer also teaches generate the background audio… (See Amer, paragraphs 0138-0139).  Amer does not teach expressly wherein the processor is further configured to generate the background audio corresponding to the emotion information and the genre information of the multimedia content by using a fourth Al model, and wherein the fourth Al model is trained to output the background audio based on the emotion information and the genre information of the multimedia content, however, Na teaches this limitation (See Na, paragraph 0202, describing training an AI model to output background audio content based on the identified context information, such as surrounding environment or emotional state of the user).  Before the effective filing date of the invention it would have been obvious to include the generated background audio content based on identified context information of Na with the generated background audio of Amer.  The motivation for doing so would have been to enhance a user’s interest in the generated communication, as taught by Na (See Na, Abstract).  Therefore, it would have been obvious to combine Na with Amer for the benefit of enhancing a user’s interest in the generated communication to obtain the invention as specified in claim 10.
As per dependent claim 19, Amer teaches the limitations of claim 11 as described above.  Claim 19 additionally incorporates substantially similar subject matter as that of claims 9 and 10 above, and is additionally rejected along the same rationale as used in the rejection of claims 9 and 10.


9. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.


Conclusion

10.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Vassiliou discloses formalizing stories using sequences of events and state changes.
	- Silawan (U.S. Publication 2017/0105662 A1) discloses an emotion estimating method.
	- Trim (U.S. Publication 2020/0097502 A1) discloses intelligent audio composition guidance.
	- Dang (U.S. Publication 2021/0127165 A1) discloses selective video watching by analyzing user behavior and video content.
- Baijal (U.S. Publication 2021/0390314 A1) discloses .a display device for generating multimedia content.
 

11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
12. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176